Pee Cubiam.
This is on rule to show cause why the verdict of the jury in the amounts of $16,500 for Eleanor Coari and $530 for Virgilio Coari should not be set aside and a new trial awarded.
The points presented are that the verdict is against the clear weight of the evidence and that the verdict is grossly excessive.
The action was for personal injuries to Eleanor Coari received by her from being struck by the auto bus owned and driven by the defendant as the plaintiff was crossing a highway known as Central avenue, Minotola. Virgilio Coari is the father of Eleanor and sued for consequential damages. The jury was well within the evidence in finding liability on the part of the defendant. The defendant’s own testimony is dispositive of that issue. The defendant admits that at a distance of five hundred feet he saw the plaintiff starting to cross the street; that at a distance of three hundred feet he saw the plaintiff in the middle of the highway; that at a distance of one hundred and fifty or two hundred feet he sounded his horn and diverged toward the side of the road; that he did not put on his brakes, however, until he felt the plaintiff’s body in contact with his arm which was protruding from the window of his bus. There was nothing to obstruct his continuous view of the plaintiff from the time he first observed her until the impact between the bus and her body. The assertion that the horn was sounded was disputed. The defendant was negligent in the operation of his bus. We cannot say that the plaintiff was shown by the weight of the evidence to be guilty of contributory negligence.
We think, however, that the verdict of $16,500 for Eleanor Coari was excessive. If consent be given to the reduction of the verdict of Eleanor Coari to the sum of $12,000, the rule will be dismissed; otherwise the verdicts will be set aside and a new trial granted only as to the amount of damages.